Citation Nr: 9902408	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-09 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Restoration of a 10 percent rating for bronchial asthma.

2.  Restoration of a 10 percent rating for right-sided 
(major) carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1972 to 
August 1992.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO).


FINDINGS OF FACT

1.  The appellants service-connected asthma is currently 
manifested by complaints of wheezing and shortness of breath 
with carrying 50 pounds or climbing stairs, which he treats 
with inhalers (6 times a day, 4 days a week); on VA 
examination in March 1996, pulmonary function testing 
revealed normal lung volumes and forced expiratory flow 
rates, with the exception of increased capacity and decreased 
expiratory reserve volume, along with reduced diffusing 
capacity, consistent with physiologic effects of obesity and 
sometimes suggestive of restrictive abnormality.

2.  The appellants service-connected right (major) carpal 
tunnel syndrome is currently manifested by complaints of 
occasional numbness of the finger tips and hands post surgery 
in 1991, with occasional involuntary dropping of held items; 
clinical findings on VA examination in March 1996 reflect 
equal and 5/5 hand grip bilaterally, and intact and equal 
sensations to soft and sharp touch, absent evidence of muscle 
atrophy.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent for 
bronchial asthma are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1996); 38 C.F.R. § 3.344(a), Part 4, Diagnostic 
Code 6602 (1996).

2.  The criteria for restoration of a 10 percent for right 
(major) carpal tunnel syndrome) are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.344(a), 
Part 4, Diagnostic Code 8515 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Private treatment records dated between 1989 and 1992 reflect 
that the appellant was seen for bilateral carpal tunnel 
syndrome.  He underwent surgery for left carpal tunnel 
syndrome in June 1989 with subsequent improvement in 
neurological symptoms.  In 1991, the appellant reported 
increased carpal tunnel symptoms on the right.  Examination 
in September 1991 revealed no definite atrophy of the right 
hand and normal grip, but there was slightly positive Tinels 
sign over the right median nerve at the wrist and patchy 
areas of slight decreased pin sensation in both hands that 
varied on repeated examinations.  In October 1991, the 
appellant reported that his right carpal tunnel symptoms 
included pain and numbness in the hand and all fingers that 
caused him to wake at night.  It was noted that right median 
nerve compression was shown on prior nerve conduction 
testing.  Carpal tunnel release on the right was performed in 
October 1991.  On follow-up examination in November 1991, the 
appellant reported some pain and swelling with numbness and 
stiffness, but improvement.  On follow-up examination in 
December 1991, the appellant reported occasional numbness in 
the right hand and fingers, along with soreness and stiffness 
in the wrist.  Clinical findings were positive for slightly 
weakness of the right opponens pollicis and right grip, 5-/5, 
along with slight decreased pin sensation in the whole hand 
and fingers. He was noted to be doing fairly well and it was 
hoped that his improvement would continue.

In February 1992, the appellant reported that his right hand 
was better, but that he still had some pain, numbness, and 
the sensation of decreased right grip strength.  Clinical 
findings were negative for definite Tinels sign over the 
median nerve on the right.  There was slight weakness of the 
right opponens pollicis and right grip,   5-/5.  Also, there 
was slightly decreased pin sensation of the tips of the 
fingers and thumb.

In April 1993, a VA examination was conducted.  By history, 
the appellant had bilateral carpal tunnel release.  He 
reported some recent recurrence of carpal tunnel symptoms.  
Examination was positive for scar on the wrists related to 
surgery. Clinical findings were negative for Tinels sign.  
On Phalens test, the appellant reported some tingling in the 
most distal aspect of the ring and middle finger of the right 
hand.  There were no left hand complaints.  No muscle atrophy 
was seen bilaterally and the appellant was able to make a 
fist bilaterally with reasonable grip strength.  Status post 
carpal tunnel release was diagnosed.

On VA respiratory examination in April 1993, the appellant 
reported that he developed symptoms of asthma in 1973 and 
that he had been hospitalized a few times for severe attacks.  
He reported that he currently used an inhaler with fair 
relief.  Examination revealed full and equal chest expansion.  
Breath sounds were slightly prolonged in the expiratory 
phase.  There were no wheezes, rales or rhonchi.  The 
impression was bronchial asthma, by history.

By a rating decision dated March 1994, service connection was 
established for right (major) carpal tunnel syndrome and 
bronchial asthma, each at the 10 percent disability level.

In March 1996, the appellant underwent a routine VA 
examination.  The appellant reported occasional chest 
tightening aggravated by wheezes.  He indicated that he 
wheezed when more than ordinarily exerted.  He described more 
than ordinary exertion as carrying 50 pounds or more, or 
going up stairs.  He denied chronic cough and regular 
wheezing.  There was no cyanosis, clubbing, or nocturnal 
dyspnea.  He reported using an inhaler; he takes 6 puffs a 
day, 4 times a weeks.  The appellant denied any severe 
asthmatic attacks.  The impression was asthma, by history.  A 
pulmonary function test revealed normal lung volumes and 
forced expiratory flow rates, with the exception of increased 
capacity and decreased expiratory reserve volume, along with 
reduced diffusing capacity.  These pulmonary findings were 
interpreted to be consistent with the physiologic effects of 
obesity and were noted to be sometimes suggestive of 
restrictive abnormality.  A chest x-ray revealed no active or 
acute disease process.

On VA examination of the hands and wrists in March 1996, the 
appellant complained of occasional numbness of the finger 
tips and hands post surgery in 1991, with occasional 
involuntary dropping of held items.  Objective findings show 
that hand grip was equal and 5/5 in both hands.  There was 
also intact and equal sensations to soft and sharp touch in 
the hands.  There was no evidence of muscle atrophy of the 
hand.  The diagnosis was history of carpal tunnel syndrome.

In March 1996, VARO proposed to reduced the appellants 
disability rating for bronchial asthma and carpal tunnel 
syndrome.  The appellant subsequently reported that he 
disagreed with this proposed action and he submitted private 
treatment records dated May and June 1996 from the Arthritis 
Center.  These records are negative for complaints or 
treatment relative to the appellants status post right 
carpal tunnel release.  In May 1996, the impression included 
history of carpal tunnel syndromes.  On examination in May 
1996 there were bilateral basilar wheezes heard in the chest, 
but the chest was clear to auscultation and percussion in 
June 1996.  The impression at these examinations included 
chronic obstructive pulmonary disease.

By a rating decision dated September 1996, VARO reduced the 
appellants disability rating for bronchial asthma and carpal 
tunnel syndrome each to 0 percent.

ANALYSIS

Under 38 C.F.R. § 3.344(a) (1998), rating agencies must 
handle cases affected by change of medical findings so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and regulation governing 
disability compensation.  It is essential that the entire 
record of examinations and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued must not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement may not be reduced on 
any one examination except where the evidence of record 
clearly shows sustained improvement.  Though material 
improvement in the physical condition is clearly reflected 
the rating agency must consider whether the evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  38 C.F.R. § 3.344(a) 
(1998).

Bronchial Asthma

The VA Schedule for Rating Disabilities (38 C.F.R. Part 4, 
1996) provides a 10 percent evaluation for mild bronchial 
asthma as shown by paroxysms of asthmatic type breathing 
(high pitched expiratory wheezing and dyspnea) occurring 
several times a year with no clinical findings between 
attacks.  It is noted that, in the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1996).

A review of the evidence of record shows that, on VA 
examination in March 1996, the appellant reported that he had 
wheezing with carrying items 50 pounds or climbing stairs.  
He further reported that he used an inhaler several times a 
week.  Specifically, he stated that he took 6 puffs a day, 4 
days a week.  Although pulmonary function testing revealed 
normal lung volumes and forced expiratory flow rates, it also 
revealed increased capacity and decreased expiratory reserve 
volume, along with reduced diffusing capacity.  It was noted 
that these findings were consistent with physiologic effects 
of obesity, but that it was also sometimes suggestive of a 
restrictive ventilatory defect.  Additionally, we note that, 
during a private examination in May 1996, bilateral basilar 
wheezes were heard on review of the respiratory system.

In view of the above, the Board finds that sustained 
improvement in the appellants asthma condition has not been 
shown and that the evidence of record does not makes it 
reasonably certain that any improvement shown will be 
maintained under the ordinary conditions of life.  Therefore, 
restoration of the 10 percent rating for bronchial asthma is 
warranted.

Right (Major) Carpal Tunnel Syndrome

The VA Schedule for Rating Disabilities provides a 10 percent 
evaluation (major or minor) for mild incomplete paralysis of 
the median nerve of the hand.  38 C.F.R. § 4.124, Diagnostic 
Code 8515 (1998).  A zero percent evaluation is assignable 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1998).

In this case, the appellant has consistently reported 
occasional numbness of the finger tips and hands post carpal 
tunnel release even though a cursory neuromuscular 
examination of the right hand and wrist by the VA in March 
1996 showed equal and 5/5 hand grip, along with equal 
sensation on the right and left.  A nerve stimulation study 
was not performed to determine if recurrence of carpal tunnel 
syndrome on the right.

In view of the above, the Board finds that sustained 
improvement in the appellants right (major) carpal tunnel 
syndrome has not been shown and that the evidence of record 
does not makes it reasonably certain that any improvement 
shown will be maintained under the ordinary conditions of 
life.  Therefore, restoration of the 10 percent rating for 
right (major) carpal tunnel syndrome is warranted.


ORDER

Restoration of a 10 percent rating for bronchial asthma is 
granted.

Restoration of a 10 percent rating for right-sided (major) 
carpal tunnel syndrome is granted.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
